The Chancellor.
The settled practice in chancery, both in England and this state, is, upon filing a master’s report that may be reviewed by the Chancellor, to take an order that the same shall be confirmed, unless cause be shown in eight days after the service of the same; this is what is called the rule nisi. Among the few exceptions to this rule in the English practice, was the report on exceptions to answers; this needed no confirmation.
The reason was, that it was necessary to issue a subpoena for a new answer, which gave time for the defendants to except to the report, and was sufficient notice of it. As the subpoena in such case is abolished by the practice in this state, the reason for the exceptions does not exist, and the general rule requiring the order nisi in such case, must be held to apply to a master’s report on exceptions to the answer. The chancery act,* section 29, expressly gives an appeal from the report to the Chancellor.
This appeal is taken' by filing exceptions to the master’s report within eight days from the service of the rule, which, by the established practice of the court, is the mode of bringing objections to the reports of masters before the Chancellor to review. Filing exceptions to a report is a sufficient and the usual showing cause against its confirmation.
The order to confirm must be set aside.

 Rev., p. 110, see. 34.